Judgment reversed. Petition dismissed without prejudice.
It is, therefore, considered and adjudged by this court that the judgment of the court of appeals be, and the same hereby is, reversed.
And coming now to render the judgment that the court of appeals should have rendered, the judgment of the common pleas court in this action is hereby reversed, set aside and held for naught, and said action is dismissed without prejudice to a new action when defendant in error Matilda Stern shall have complied with the terms of said contract, or the same shall become impossible of performance by reason of the default, hindrance or refusal of the plaintiffs in error or their assignees or grantees to permit suit to be brought in the name of the real party in interest to quiet the title thereto. — Reporter.
Shauck, Johnson, Donahue and Newman, JJ., concur,